277 F.2d 791
ELLIJAY FEED & SUPPLY CO., Inc., Garland Cochran, Guy PaulCochran, James Earl Holt and Charles E. Ridley, Appellants,v.UNITED STATES of America, Appellee.
No. 17955.
United States Court of Appeals Fifth Circuit.
April 22, 1960.

M. Neil Andrews, Atlanta, Ga., A. Cecil Palmour, Bobby Lee Cook, Summerville, Ga., for appellants.
Charles D. Read, Jr., U.S. Atty., John W. Stokes, Jr., and E. Ralph Ivey, Asst. U.S. Attys., Atlanta, Ga., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
We have carefully examined the record in this case in light of the grounds of appeal urged by Appellants.  We find them all to be without merit.  The evidence amply supported the jury's verdict as to each defendant; the trial court did not err in permitting a witness to state what was in a bill of lading shown to be in the possession of one of the defendants on trial; and the court did not err in refusing to grant a mistrial on any of the grounds asserted.


2
The judgment is affirmed.